DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/27/2022 has been entered.  Claim(s) 1 and 3-12 remain pending in the application.  Claim 2 has been cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kami et al. (US 20150232970 A1), herein Kami.
Regarding claim 1, Kami teaches a high strength steel sheet [0017, Kami], which the examiner submits is equivalent to a steel plate, comprising a composition in mass% [0036, Kami] shown below in Table 1.  The examiner notes that the overlap between the steel composition of Kami and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Kami does not expressly teach the relationships of Cu+Ni+Cr+Mo, Cr+Mo, V+Nb, nor Ca/S, however the examiner notes that these relationships merely further limit the composition which is still overlapped by Kami.  Kami teaches the steel comprises a microstructure composed of a mixed microstructure of tempered martensite and tempered bainite [0072, Kami].
Table 1

Instant application, wt%
Kami, mass %
C
0.05-0.20
0.03-0.10 [0037]
Si
0.15-0.55
0.01-0.50 [0039]
Mn
0.9-1.75
1.4-2.2 [0041]
Al
0.001-0.05
0.005-0.10 [0047]
P
0.03 or less
0.025 or less [0043]
S
0.03 or less
0.005 or less [0045]
Cr
0.05-0.3
0.01-0.50 [0055]
Ni
0.05-0.6
0.01-0.50 [0057]
Cu
0.005-0.35
0.50 or less [0062]
Mo
0.05-0.2
0.01-0.50 [0053]
V
0.005-0.07
0.10 or less [0064]
Nb
0.005-0.04
0.02-0.10 [0049]
Ca
0.0005-0.005
0.0005-0.0050 [0062]
Ti
0.005-0.025
0.001-0.0030 [0051]
N
0.002-0.006
0.005 or less [0068]
B
Less than 0.0005
0.0005 or less [0062]
Fe and impurities
balance
Balance [0068]
Cu+Ni+Cr+Mo
1.5 or less
Not specified
Cr+Mo
0.4 or less
Not specified
V+Nb
0.1 or less
Not specified
Ca/S
1.0 or higher
Not specified


Regarding claims 1 and 3, Kami teaches the microstructure is either pure tempered martensite or just tempered martensite and tempered bainite which examiner submits means the sum would be 100%.  The tempered martensite phase has an area fraction of 60-100% and the tempered bainite has an area fraction of 0-40% [0072, Kami].  The examiner notes that the overlap between the microstructure of Kami and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 4 and 6, Kami does not specify a nil-ductility transition temperature nor a toughness at -60°C, however the examiner submits that these properties are dependent upon the steel composition and microstructure, and so given that as discussed above Kami has an overlapping composition and microstructure, one of ordinary skill in the art would expect the steel of Kami to feature an overlapping nil-ductility transition temperature of -50°C or lower and a Charpy impact toughness of 300J at -60°C.  See MPEP 2112 & MPEP 2145(II).
Regarding claim 5, Kami teaches a tensile strength of 600 MPa or more [0034, Kami].
Regarding claim 7, Kami teaches a grain aspect ratio of 5.0 or less [0022, Kami].  The examiner notes that the overlap between the grain aspect ratio of Kami and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 20110259481 A1) herein Hong, in view of Kami et al. (US 20150232970 A1), herein Kami.
Regarding claim 1:
Hong teaches a high strength steel plate including a composition in weight % [0008, Hong] shown below in Table 2.  Examiner notes that Hong does not teach a copper requirement of 0.005-0.35 and does not teach a boron requirement of less than 0.0005, however the examiner submits that this would be obvious in view of Kami.  Kami teaches that having boron of more than 0.0005 results in low toughness and that having copper in a range of 0.01-0.50 mass% can contribute to reinforcement of steel by solid-solution hardening or precipitation hardening [0065, Kami].  The examiner submits that it would have been obvious to one of ordinary skill in the art to modify the steel of Hong to use the boron and copper composition ranges taught by Kami for the purpose of reinforcement and increased toughness.  The examiner notes that Hong teaches a Ca/S of less than or equal 1.0, however the examiner submits that this is a mistake in the document and it should be greater than or equal to 1.0.  Hong discloses that Inventive materials a and b have calcium contents of 0.0018 and 0.0021 respectively and sulfur contents of 0.0013 and 0.0014 respectively [Table 1, Hong], thus both materials have Ca/S greater than 1.  Further, looking at other filed documents such as machine translations or the claims for the European version of the application (EP 09835239) show that Ca/S is meant to be greater or equal to 1.0.  The examiner notes that the overlap between the steel compositions of Hong modified by Kami and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Hong teaches the relationships of Cu+Ni+Cr+Mo, Cr+Mo, and V+Nb are the same as the instant claim, Hong also teaches the same Ca/S as the instant claim when corrected as discussed above, the examiner notes that these relationships merely further limit the composition which is still overlapped by Hong modified by Kami.  
Hong modified by Kami teaches a microstructure including tempered martensite [0008, Hong] however does not specifically disclose the presence of bainite.  Table 3 shows the manufacturing steps of Hong modified by Kami and the manufacturing steps of the instant application, the examiner notes that some manufacturing steps are the same while the others are overlapping.  The examiner submits that given the overlapping compositions and processing steps of the steels of Hong modified by Kami and that of the instant application, an overlapping microstructure of tempered martensite and tempered bainite would flow naturally from following the manufacturing steps of Hong modified by Kami.  See MPEP 2145.
Table 2

Instant application, wt%
Hong, weight %
C
0.05-0.20
0.03-0.20 [0013]
Si
0.15-0.55
0.15-0.55 [0016]
Mn
0.9-1.75
0.9-1.5 [0017]
Al
0.001-0.05
0.001-0.05 [0019]
P
0.03 or less
0.030 or less [0021]
S
0.03 or less
0.030 or less [0023]
Cr
0.05-0.3
0-0.30 [0025]
Ni
0.05-0.6
0-0.6 [0029]
Cu
0.005-0.35
Not specified
Mo
0.05-0.2
0-0.2 [0027]
V
0.005-0.07
0-0.07 [0031]
Nb
0.005-0.04
0-0.04 [0033]
Ca
0.0005-0.005
5-50 ppm, 0.0005-0.005 [0035]
Ti
0.005-0.025
0.0005-0.025 [0038]
N
0.002-0.006
0.0020-0.0060 [0040]
B
Less than 0.0005
0.0005-0.0020 [0042]
Fe and impurities
balance
Balance [0008]
Cu+Ni+Cr+Mo
1.5 or less
1.5 or less [0044]
Cr+Mo
0.4 or less
0.4 or less [0048]
V+Nb
0.1 or less
0.1 or less [0046]
Ca/S
1.0 or higher
1.0 or less [0047]


Table 3

Instant application
Hong
Slab reheating temperature
1050-1250°C [0074]
1050-1250°C [0060]
Rolling temperature
Tnr to (Tnr+100°C)
Tnr to (Tnr+100°C) [0061]
Rolling reduction per pass
10% or more [0075]
10% or more [0064]
Rolling reduction, cumulative
50-90% [0075]
50-90% [0064]
Austenizing temperature
870-950°C [0081]
870-950°C [0068]
Austenizing duration
1.6*t+(10 to 30 minutes) [0083]
1.3*t+(10 to 30 minutes) [0069]
Quenching
Preferably water cooled [0085]
Water cooled [0070]
Tempering time
2.4*t+(10 to 30 minutes) [0086]
1.9*t+(10 to 30 minutes) [0074]
Tempering temperature
595-700°C [0086]
650-700°C [0072]


Regarding claims 1 and 3, as discussed above Hong modified by Kami does not specifically teach the instantly claimed microstructure however an overlapping microstructure would flow naturally from following the manufacturing steps of Hong on the steel of Hong modified by Kami as explained above.  See MPEP 2145.
Regarding claims 4 and 6, Hong modified by Kami does not specify a nil-ductility transition temperature or a toughness at -60°C, however the examiner submits that these properties are dependent upon the steel composition and microstructure, and so given that as discussed above the same microstructure of the instant application would naturally flow from following the manufacturing steps of Hong on the steel of Hong modified by Kami, a nil-ductility transition temperature of -50°C or lower and a Charpy impact toughness of 300J at -60°C would further flow naturally from following the manufacturing steps of Hong on the steel of Hong modified by Kami.
Regarding claim 5, Hong modified by Kami teaches a tensile strength of 650 or more [0010, Hong].  The examiner notes that the overlap between the tensile strength of Hong modified by Kami and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 7, Hong modified by Kami teaches an aspect ratio of 1.1-2.5 [0008, Hong].
Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive.
Applicant argues that a person of ordinary skill in the art would not have used a boron content of 0.0005% or less to secure toughness as taught by Kami in the steel of Hong because Hong teaches the use of boron in an amount of 0.0005% or more to secure tensile strength which is substantially opposite to the boron content of Kami, and further Hong teaches that the Comparative Examples c and d do not satisfy the content of B of Hong and do not secure the desired strength and toughness.  The examiner cannot concur.  Hong does teach that boron is used to achieve higher strengths [0043, Hong], however one of ordinary skill in the art would be motivated to reduce the amount of boron in order to increase the toughness of the material as taught by Kami despite the expense of reduced strength, because the high strength steel of Hong is desired to not only have a high strength, but also a high toughness for a nuclear reactor containment vessel [0001, 0014, 0030, Hong].  Kami teaches the use of Boron in a range of 0.0001-0.0005% allows for a balance of reinforcing the steel and steel toughness [0065, Kami].  As discussed above, Hong does teach that boron is used to achieve higher strengths, specifically tensile strength of about 650 MPa [0011, Hong], however strengths of this level can be obtained in steel without the use of the boron range of Hong, as Kami teaches steel with tensile strengths of 600 MPa or more [0034, Table 3, Kami], therefore one of ordinary skill in the art would recognize that the use of less boron as taught by Kami can still achieve high strength steels while increasing toughness.  Further the examiner notes that Comparative Examples c and d of Hong are lacking titanium in addition to boron [Table 1, Hong], so one of ordinary skill in the art would recognize that the lack of strength of the comparative examples cannot be solely attributed to being due to the absence of boron.  
Applicant argues that the processing of Hong modified by Kami would not achieve the instantly claimed microstructure because Hong discloses too high of an amount of boron, and further because Hong does not disclose cooling to 300° or less after hot rolling to secure bainite, Hong does not specify a specific cooling temperature and performs the process of cooling to form martensite and as such the manufacturing method of the instant application is significantly different from the method of the instant application.  The examiner cannot concur.  The examiner notes that as discussed above, it would have been obvious to use boron as taught by Kami in the steel of Hong in order to increase toughness, and accordingly a microstructure overlapping with that as claimed would nave naturally flowed from the suggested prior art combination.  See MPEP 2145(II).  Further, the examiner notes that the instant application teaches that the quenching process takes place after the austenizing process after hot rolling [0081, 0085, instant spec] wherein the quenching process is performed to form martensite and bainite [0082, 0085, instant spec] and “the quenching operation in the present operation in the present disclosure is not particularly limited, and any rapid quenching method including a water cooling operation may be applied to the quenching operation of the present disclosure” [0085, instant spec], wherein the steel plate may be cooled to a temperature range of 300°C or lower [0085, instant spec].  As discussed above in Table 3, Hong teaches water cooling which the examiner submits meets the instant applications quenching method as it states that any rapid quenching method including a water cooling operation may be applied.  Cooling to a temperature range of 300°C or lower may be performed, i.e. it is optional, and thus not required to achieve the instantly claimed microstructure.  The examiner notes that no data is provided in the instant specification teaching that cooling to a temperature range of 300°C must be performed.
Applicant argues that Kami does not disclose a manufacturing process that includes hot rolling, austenizing, quenching and tempering, and thus a person of ordinary skill in the art would not have expected the steels of Kami to have the microstructure set out in claim 1 of the present application.  The examiner cannot concur.  As discussed above, Kami discloses steel with an overlapping composition and microstructure, claim 1 is directed to a product and so the processing used to achieve the microstructure does not need to be the same as the processing of the instant application, so long as the product overlaps with the instantly claimed product.  See MPEP 2113.
Applicant argues that even if Hong and Kami have tempered martensite as well as tempered bainite as a microstructure, the specific microstructure fraction of claim 1 would not have been suggested by the applied references, because Table 3 of the present application, comparative examples 1-5, do not satisfy the fraction of the microstructure of claim 1 and do not secure the desired mechanical properties described in the present application.  As discussed above Kami discloses an overlapping microstructure and composition as claim 1 and Hong modified by Kami discloses an overlapping composition and overlapping processing which would result in an overlapping microstructure to flow naturally from the processing of Hong modified by Kami.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734